DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Feb. 4, 2022, the applicants have canceled claims 2, 6, 45 and 65 and furthermore, have amended claims 1, 26, 43, 49, 57, 71-72, 91 and 111.
3. Claims 1, 4, 26, 43-44, 49, 56-57, 64, 71-72, 77, 91, 100-101 and 111 are pending in the application. Claims 49, 56-57, 64, 71 and 101 remain withdrawn as being directed to non-elected subject matter.

Response to Arguments
4. Applicant's arguments filed on Feb. 4, 2022 have been fully considered but they are not persuasive regarding prior art rejection over Jenkin’s reference as well as over Thottahil’s reference and Improper Markush Group rejection. The applicants have amended claims to overcome all other rejections. Regarding Jenkin’s reference, the applicants argue on page 16 that compound of example 11 does not anticipate the instant claims. The examiner does not agree with this argument. This compound does anticipate the instant claims when 6-membered heterocyclic ring (instant variable R5) is substituted with alkylamino (CH2NH2) group in the instant claims. Regarding Thottahil’s reference, the applicants argue on page 18 that the compounds of this reference where variable R represents C8-C20 alkyl group do not anticipate the instant claims since this a is Markush group and this reference does not exemplify individual compounds with specific values of this variable R. The examiner does not agree with this argument. The .
 Conclusion
5. Rejection of claims 1, 4, 72, 91 and 100 under 35 U.S.C. 102(a) (1) over Jenkin’s reference is maintained for the reasons of record.
6. Rejection of claims 1, 4, 26, 44, 72, 91 and 100 under 35 U.S.C. 102(a) (1) over Jenkin’s reference is maintained for the reasons of record.
7. The Improper Markush group rejection of claims 1, 4, 26, 72, 77, 91, 100 and 111 is maintained for the reasons of record.

Allowable Subject Matter
8. Claim 43 is allowed.

9. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625